 



MODIFICATION AGREEMENT

 

MODIFICATION AGREEMENT (this “Agreement”), dated as of September 21 2018, by and
among Good Gaming, Inc., a Delaware Corporation (the “Company”) and RedDiamond
Partners, Inc. (“RDP”).

 

WHEREAS, RDP owns an aggregate of 93.062 shares of Series D Preferred Stock (the
“Preferred Shares”), each with a stated value of $1,000 per share, which it
purchased pursuant to a Securities Purchase Agreement entered into on October 6,
2017 (the “SPA”);

 

WHEREAS, the Company has an immediate need for a capital infusion for several
purposes including but not limited to funds needed to pay its auditors to
complete their review of the Company’s financial statements for the quarter
ended June 30, 2018 which is necessary to finalize and file the Company’s Form
10-Q for the quarter ended June 30, 2018;

 

WHEREAS, ViaOne Services, Inc. (“ViaOne”) which the Company is currently
indebted to in the amount of $$1,034,399.54, has indicated that they would loan
the Company the necessary funds to file the 10-Q and all necessary filings
through at least the Company’s 10-K for the year ended December 31, 2018
pursuant to a line of credit (the “LOC”), provided that such funds must come in
as loans secured by all of the assets of Good Gaming, Inc. and that the Company
must come to terms with certain creditors/holders including RDP to modify
certain terms of their arrangement.

 

WHEREAS, the Company and RDP desire to enter into this Agreement to modify
certain terms of the COD and SPA.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed to them in the SPA and COD, as amended hereby.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and RDP hereby agree as follows:

 

1. CONSENT.

 

RDP hereby consents to the Company entering into a letter of credit with ViaOne
which provides that ViaOne shall receive a security interest in all of the
assets of the Company to secure new funds advanced under the LOC.

 

2. MODIFICATION OF COD. – RDP and the Company agree that the terms of the COD
are amended as follows:

 

  (a) Any and all alleged Events of Default are hereby waived;         (b) The
Volume Failure and Price Failure provisions shall be deleted;         (c) The
Preferred Shares shall convert into Common Stock (the “Conversion Shares”) at
the lower of the Fixed Conversion Price ($.06) or at the VWAP which shall be
defined as the average of the five (5) lowest closing prices during the 20 days
prior to conversion; for the avoidance of doubt, RDP has not waived its right to
the Conversion Premium as defined in the COD.

 

 

 

 

(d) The Company shall have the obligation to redeem 46.531 of the Preferred
Shares (which represents 50% of the Preferred Shares Owned by RDP) at 110% of
the Stated Value of $46,531 by making three equal payments of $17,061.37 on
October 15, 2018, November 15, 2018 and December 15, 2018.

 

(e) The Preferred Shares shall not be entitled to a dividend going forward.

 

3. SALE PROHIBITIONS – RDP agrees that for any of the first three (3) months
following the date of this Modification Agreement, it will not sell more than
the greater of (i) 33% of the total amount of shares of common stock which would
be issuable upon conversion of all Preferred Shares owned by it and (ii) 30% of
the total volume of shares of the Common Stock that are traded in the month of
conversion unless the Company otherwise consents.

 

4. REPRESENTATIONS AND WARRANTIES

 

(a) RDP’s Representations. RDP hereby represents and warrants to the Company:

 

(i) RDP is either an individual or an entity validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

(ii) This Agreement has been duly authorized, validly executed and delivered by
RDP and is a valid and binding agreement and obligation of RDP enforceable
against RDP in accordance with its terms, subject to limitations on enforcement
by general principles of equity and by bankruptcy or other laws affecting the
enforcement of creditors’ rights generally, and RDP has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and thereunder.

 

(iii) RDP understands that this Agreement is a condition to the completion of
the Transactions and to effect the Private Placement Conversion, and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of RDP set forth
herein.

 

(iv) RDP is not acquiring the Conversion Shares as a result of any
advertisement, article, notice or other communication regarding the Conversion
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

(v) RDP owns and holds, beneficially and of record, the entire right, title, and
interest in and to the amount of shares set forth next to its respective name on
the signature page hereto.

 

- 2 -

 

 

(vi) RDP agrees that after the date hereof and in consideration for the
arrangements herein that any and all prior defaults under the SPA and the COD
are hereby waived.

 

5. CONDITIONS TO RDP’S OBLIGATIONs hereunder.

 

The obligations of RDP to the Company and/or the modification of the COD
contemplated in this agreement are subject to the satisfaction of each of the
following conditions,

 

(a) The Company shall become current in all its filing requirements with the OTC
no later than October 1, 2018.

 

(b) The Company shall make all payments to RDP required in this Agreement.

 

(c) Should the Company fail to become Current within 10 days or fail to make any
payment to RDP as required under this Agreement, the Agreement shall terminate,
and the Company and RDP will retain the rights and obligations of the COD prior
to this Agreement.

 

(d) Company Representations. The Company hereby represents and warrants to RDP
that this Agreement has been duly authorized, validly executed and delivered by
the Company in accordance with its terms and the Company has full power and
authority to execute this Agreement and to perform its obligations hereunder and
thereunder.

 

6. CONDITIONS TO ComPANY’S OBLIGATIONs hereunder.

 

The obligations of the Company to RDP hereunder are subject to the satisfaction
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing RDP with prior written notice thereof:

 

(a) The representations and warranties of RDP in Section 4 hereof shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date).

 

7. MISCELLANEOUS.

 

(a) Expenses. Except as otherwise set forth in this Agreement, each party to
this Agreement shall bear its own expenses in connection with transactions
contemplated hereby.

 

- 3 -

 

 

(b) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(f) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(g) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

- 4 -

 

 

(j) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Good Gaming, Inc.
415 McFarlan Road, Suite 108
Kennett Square, PA 19348
Telephone: (888)295-7279

 

Attention: Chief Executive Officer

 

Copy (which shall not constitute valid notice) to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

Attention: Greg Sichenzia, Esq.

 

If to RedDiamond, at :

 

RedDiamond Partners, Inc.

156 West Saddle River Rd

Saddle River, NJ 07458

Attn: John DeNobile

 

[Signature Page Follows]

 

- 5 -

 

 

IN WITNESS WHEREOF, RedDiamond and the Company have caused their respective
signature page to this Consent Agreement to be duly executed as of the date
first written above.

 

  COMPANY:       GOOD GAMING, INC.       By: /s/ David B. Dorwart    Name: David
B. Dorwart   Title: Chairman

 

HOLDERS:         REDDIAMOND PARTNERS, INC.       By: /s/ John DeNobile    Name:
John DeNobile                                Title:    

 

 

 

 

